Citation Nr: 0417740	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-29 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for the residuals of a closed head injury, to include 
mild cognitive disorder and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from May 1990 to May 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The record reflects that in May 2002, the RO granted service 
connection for the residuals of a closed head injury.  A 
noncompensable evaluation was assigned and the veteran 
appealed that decision.  Upon further review of the evidence, 
the RO, in November 2002, increased the noncompensable 
evaluation to 10 percent.  Since this is not a full grant of 
the benefit sought on appeal because a higher rating is 
available, and because the veteran has continued his appeal, 
the issue remains before the Board.  A claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)).  Furthermore, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim, although the 
ultimate responsibility for furnishing evidence rests with 
the appellant.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 46,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c)).  Moreover, in Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1). 

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA and the holding in Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), have not 
been fulfilled regarding the issues on appeal.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002).  The 
veteran's claim seeking entitlement to service connection for 
depression and the residuals of a head injury, to include 
headaches, memory loss, dizziness, and sleeplessness was 
granted in May 2002.  The veteran underwent examinations in 
further conjunction with his claim in June and August 2002.  
The neuropsychiatric examination undertaken in June 2002 
produced diagnoses of a cognitive disorder (NOS), mild 
recurrent depression, mild closed head injury, and chronic 
headaches.  A global assessment of functioning (GAF) score of 
75 was assigned.  The August 2002 examination report noted 
the closed head injury and a diagnosis of recurrent major 
depression was indicated.  A GAF score between 70 to 75 was 
reported.  In a November 2002 rating decision, the RO granted 
a 10 percent disability rating.  The RO classified the 
disability as closed head injury with mild cognitive disorder 
and depression (previously denied as adjustment disorder with 
depressed mood).

In justifying the rating, the RO noted that the veteran had 
previously suffered from depression in service.

The veteran received notification of the increase and in a VA 
Form 21-4138, Statement in Support of Claim, dated March 
2003, the veteran stated that he disagreed with the findings 
of the RO.  Specifically, he claimed that he suffered from 
headaches as a result of the closed head injury.  Moreover, 
he did not disagree with the fact that he was treated for 
depression while he was in service, he did state that such a 
condition was a disability that was separate and apart from 
any residuals of the closed head injury.  He asked that the 
"issues" be bifurcated and rated separately.

Following his plea, medical treatment records of the veteran 
were obtained.  These records show that the veteran was seen 
at the VA medical center in July 2002, August 2002, and 
January 2003.  The following diagnoses and GAF scores were 
given:

July 2002
Anxiety disorder, 
NOS, and dysthymia
GAF of 55
August 2002
Adjust disorder 
with depression
GAF of 70
January 2003
Cognitive 
impairment, NOS
GAF of 60

After reviewing these documents, it is the conclusion of the 
Board that additional medical information is needed before it 
can adequately make a determination on the veteran's claim.  
Although the June and August 2002 VA medical examinations 
were detailed, they are not specific enough for rating 
purposes because they do not attribute particular symptoms to 
the service-connected disability.  Moreover, these 
examinations appear to be in contradiction with the VA 
medical treatment records that note different diagnoses and 
even different GAF scores.  Also, it is unclear to the Board 
as to whether the veteran suffers from two separate 
psychiatric disabilities - cognitive impairment, NOS, and/or 
major depression - and if the symptoms and manifestations of 
both disorders overlap each other.  

The United States Court of Appeals for Veterans Claims 
(Court), has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead 
v. Derwinski, 3 Vet. App. 213 (1992).  The Board believes 
that a true and accurate representation of the veteran's 
disability has not been accomplished.  Over the course of 
this appeal, the veteran's psychiatric diagnoses and symptoms 
have varied wildly in nature.  It is therefore the opinion of 
the Board that the claim must be remanded so that the veteran 
may be afforded a contemporaneous and thorough VA examination 
in order to determine the current severity of his closed head 
injury disability.  See Littke v. Derwinski, 1 Vet. App. 90 
(1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment for his closed head 
disorder, to include any psychiatric 
disorders and headaches, since January 
2003, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified 
regarding the issue on appeal.  Copies of 
the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claims.  38 
CFR § 3.159 (2003).  Furthermore, the 
veteran should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

2.  Following completion of the above, 
the RO should schedule the veteran for a 
VA neuropsychiatric examination.  If 
possible, the examination should be 
conducted by a psychiatrist who has not 
previously seen or treated the veteran.  
All indicated diagnostic tests should be 
accomplished, and all clinical tests 
should be recorded in detail.  The claims 
folder must be provided to the examiner 
for review prior to the examination.  

The examiner should specifically note the 
symptoms and manifestations produced by 
the veteran's closed head disability and 
any other psychiatric disorder that is 
found.  The examiner should comment on 
whether the veteran's psychiatric 
disorder prevents him from being 
employed, and a GAF score should be 
assigned to the disorder.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past GAF scores given.  The 
examiner should comment on whether the 
veteran now suffers from headaches and 
major depression, and whether they are 
specific residuals of the closed head 
injury, or separate disorders that may, 
or may not, be related to his military 
service.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes. 

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to an initial rating 
in excess of 10 percent for the residuals 
of a closed head injury.  In addition, 
the RO should take into consideration the 
holdings in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Mittleider v. West, 
11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the 
service-connected condition from a 
nonservice-connected condition, 38 C.F.R. 
§ 3.102 clearly dictates that such signs 
and symptoms be attributed to the 
service-connected condition).  

5.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



